COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kevin Conlin and Kathryn Conlin v. Darrell Haun and Solarcraft, Inc.

Appellate case number:    01-13-00329-CV

Trial court case number: 09-DCV-169352

Trial court:              434th District Court of Fort Bend County

        Appellees have filed an Amended Motion to Dismiss Appeal, or, In the Alternative,
Motion to Extend Time to File Brief. Appellees cite no authority, and we have found none, for
their claim that the appeal should be dismissed. Accordingly, appellees’ request that the appeal
be dismissed is DENIED.
        Further, appellees indicate that they have requested that the reporter file additional
hearing records, and request that we order appellants to pay for the additional portions of the
reporter’s record that appellees have requested. However, the record reflects that the appellants
served the appellees with appellants’ designation of the reporter’s record to be filed in this
appeal. The appellees did not request the additional portions of the record until after the
reporter’s record was filed in this Court and appellants had filed their brief. Under these
circumstances, the requested records are supplemental and appellees are responsible for payment
for the supplemental records. See TEX. R. APP. P. 34.6(d); Graves v. Diehl, No. 01-00-00412-
CV, 2006 WL 1699527, at *3 n.4 (Tex. App.—Houston [1st Dist.] June 22, 2006, pet. denied);
Johnson v. Alcon Laboratories, 149 S.W.3d 653, 654 (Tex. App.—Fort Worth Nov. 13, 2003,
order).
        Appellees are permitted to request supplementation of the reporter’s record. See TEX. R.
APP. P. 34.6(b)(3). However, a request for a supplemental record does not affect the deadline for
filing a brief, because the briefing deadlines are set based on the receipt of the original clerk’s
and reporter’s records. See TEX. R. APP. P. 38.6. Accordingly, appellees are ORDERED to pay
for the supplemental records they have requested within 5 days of the date of this order. The
court reporter is ORDERED to file the supplemental reporter’s record within 10 days of the date
that payment is received from the appellees. Appellees have indicated that their brief is nearly
complete; accordingly, appellees’ brief will be due 10 days after the date that the supplemental
reporter’s record is filed. No further extensions will be granted to file the brief absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.
Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: June 10, 2013